                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY




MARK A. CAMPILLO,                                  Civ. No. 19-9298 (KM/SCM)

             Plaintiff,
                                                                 ORDER
      V.


ALAN ANTAKI,

             Defendant.



MCNULTY, District Judge

      THIS MATTER having come before the court on the plaintiffs motion
(DE 4) to remand this removed case; and
      IT APPEARING that the Hon. Steven C. Mannion, U.S. Magistrate Judge,
to whom the motion was referred, carefully analyzed the case and filed a Report
and Recommendation (“R&R”) that the motion be denied (DE 16); and
      IT APPEARING that no objection to the R&R has been filed, see Fed. R.
Civ. p. 72(b); L. Civ. N. 72.lc(2); and
      THE COURT having reviewed the R&R de nova despite the lack of an
objection; and
      IT APPEARING, as noted in the R&R, that the U.S. Court of Appeals for
the Third Circuit has approved so-called “snap removal” as a means of
defeating the forum-defendant limitation on removal of diversity cases;’ and
      IT APPEARING that, as Judge Mannion found, effective service under
state law was not accomplished before the notice of removal was filed, so the
“snap removal” exception to the forum-defendant limitation applied;2



      See 28 U.S.C.   § 144 1(b)(2); Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902
F.3d 147 (3d Cir. 2018).
      And the Court finding itself in substantial agreement with, and therefore
adopting, Judge Mannion’s well-reasoned R&R;
      IT IS this 19th day of August, 2019,
      ORDERED that the Report and Recommendation (DE 16) is ADOPTED
and AFFIRMED pursuant to 28 U.S.C.          § 636 and Fed. R. Civ. P. 72(b)(3);3 and
is further
       ORDERED that the motion to remand (DE 2) is DENIED, without costs
or fees.




                                                  KEVIN MCNULTY, U.S.D.J




2
        See 28 U.S.C. § 144 1(b)(2) (exception applies “if any of the parties properly
joined and served as defendants is a citizen” of the forum state) (emphasis added).
Although “snap removal,” as a policy matter, makes little sense to this Court, like the
Third Circuit I am bound by the literal wording of the statute. The remedy, if any, lies
with the legislature.
 3      “A judge of the court may accept, reject, or modify, in whole or in part, the
 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1);
 see also U.S. v. Raddatz, 447 U.S. 667, 680 (1980) (stating that the district court judge
 has broad discretion in accepting or rejecting the magistrate’s recommendation).
